United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1446
                                     ___________

Michaelene Hart,                          *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Oracle Corporation,                       *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: May 1, 2001

                                    Filed: May 4, 2001
                                     ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Michaelene Hart appeals the district court's adverse grant of summary judgment
in Hart's employment discrimination action, and Oracle Corporation moves to dismiss
the appeal. We deny Oracle Corporation's motion to dismiss, and having reviewed the
parties' submissions and the record, see LaCroix v. Sears, Roebuck & Co., 240 F.3d
688, 690 (8th Cir. 2001) (standard of review), we agree with the district court that Hart
failed to show Oracle Corporation's proffered reason for terminating her was pretextual,
see Cronquist v. City of Minneapolis, 237 F.3d 920, 924 (8th Cir. 2001) (burden-
shifting analysis). We thus affirm the judgment entered by the district court. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-